Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 are allowed. Claim 1, and 19-20 have been amended as below.
Drawings
3.	The drawings filed on 6/10/21 are acceptable for examination proceedings.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin Moynihan (Reg. # 40338) on 8/30/22.
The claim have been amended as follows:
Referring to Claim 1, Ln. 7,
Delete the word “at least”,
Claim 1, Ln. 14,
Replace the word “and” by the word “or”
Referring to Claim 19, Ln. 8,
Delete the word “at least”,
Claim 19, Ln. 15,
Replace the word “and” by the word “or”
Referring to Claim 20, Ln. 8,
Delete the word “at least”,
Claim 19, Ln. 15,
Replace the word “and” by the word “or”.

4.         The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Quere (US PG Pub: 2016/0101573) appears to teaches a method of representing the volume of a three dimensional (3D) object for additive manufacturing of the 3D object, comprising: receiving an initial definition of a 3D object representation defining virtual limits in space of a volume of the 3D object; calculating, by at least one hardware processor, a set of a plurality of 3D [univariate] curves that fill the initial definition of the volume of the 3D object; and generating a representation of the 3D object based on the set of 3D [univariate] curves that fill the volume of the 3D object; and providing the representation of the 3D object for additive manufacturing of the 3D object by material deposition by a 3D printing head of an additive manufacturing system along the printing paths defined by each curve-member of the plurality of 3D [univariate] curves that include at least the subset of non-planar univariate curves that fill the volume of the 3D object.
	Huang (US PG Pub: 2014/0107823) appears to teach curves are univariate curves.
	 None of the prior art on record taken either alone or in obvious combination disclose (i) defining at least one external directional vector field enclosing the 3D object, and tracing each of the plurality of 3D univariate curves by following a direction conforming to the at least one external directional vector field, and clipping the plurality of 3D univariate curves to be inside boundaries of a domain of the 3D object defining virtual limits in space of volume of the 3D object, such that every points in the 3D object is within some epsilon to at least one 3D univariate curve, or (ii) mapping the plurality of 3D univariate curves including at least the subset of non-planar univariates curves into Euclidean space using curve- trivariate functional composition, wherein a distance between a certain point in the volume of the 3D object and a corresponding point on the mapped plurality of 3D univariate curves is within a tolerance requirement with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Claims 2-18 are allowed due to their dependency over claim 1.
6.       	Independent claim 19 and 20 recites the same allowable limitation as claim 1. Therefore claim 19-20 are also allowed. 

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116